 
 
IB 
Union Calendar No. 312
112th CONGRESS  2d Session 
H. R. 1505
[Report No. 112–448, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2011 
Mr. Bishop of Utah (for himself, Mr. King of New York, Mr. Hastings of Washington, Mr. Smith of Texas, and Mr. Carter) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

April 17, 2012
Additional sponsors: Mr. Coffman of Colorado, Mr. Canseco, Mr. Rehberg, Mr. McClintock, Mr. Gosar, Mrs. Lummis, Mr. Chaffetz, Mrs. McMorris Rodgers, Mr. Royce, Mrs. Miller of Michigan, Mr. Broun of Georgia, Mrs. Blackburn, Ms. Jenkins, Mr. King of Iowa, Mr. Fleming, Mrs. Ellmers, Mr. Gallegly, Mr. Burton of Indiana, Mr. Duncan of Tennessee, Mr. Bachus, Mr. Goodlatte, Mr. Lankford, Mrs. Myrick, Mr. Westmoreland, Mr. Crawford, Mr. Herger, Mr. Woodall, Mr. Luetkemeyer, Mr. Labrador, Mr. Gary G. Miller of California, Mr. Young of Alaska, Mr. Johnson of Ohio, Mr. Posey, Mr. Nunes, Mr. Brooks, Mr. Miller of Florida, Mr. Hall, Mr. Fleischmann, Mr. Flores, Mr. Lamborn, Mr. Gohmert, Mr. Southerland, Mr. Wittman, Mr. Franks of Arizona, Mr. Calvert, Mr. Duncan of South Carolina, Mr. Gibson, Mr. Poe of Texas, Mr. Pearce, Mr. McCaul, Mr. Runyan, Mr. Coble, Mr. Guthrie, Mrs. Bachmann, and Mr. McKeon


April 17, 2012
Reported from the Committee on Natural Resources with an amendment
Strike out all after the enacting clause and insert the part printed in italic 


April 17, 2012
The Committees on Agriculture and Homeland Security discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on April 13, 2011

A BILL 
To prohibit the Secretaries of the Interior and Agriculture from taking action on public lands which impede border security on such lands, and for other purposes. 
 

1.Short titleThis Act may be cited as the National Security and Federal Lands Protection Act.
2.Prohibition on impeding certain activities of U.S. Customs and Border Protection related to border security
(a)Prohibition on Secretaries of the Interior and AgricultureThe Secretary of the Interior or the Secretary of Agriculture shall not impede, prohibit, or restrict activities of U.S. Customs and Border Protection on land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture to achieve operational control (as defined in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367)) over the international land borders of the United States.
(b)Authorized activities of U.S. Customs and Border Protection
(1)AuthorizationU.S. Customs and Border Protection shall have immediate access to land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture for purposes of conducting the following activities on such land that assist in securing the international land borders of the United States:
(A)Construction and maintenance of roads.
(B)Construction and maintenance of fences.
(C)Use vehicles to patrol.
(D)Installation, maintenance, and operation of surveillance equipment and sensors.
(E)Use of aircraft.
(F)Deployment of temporary tactical infrastructure, including forward operating bases.
(c)Clarification relating to waiver authority
(1)In generalNotwithstanding any other provision of law (including any termination date relating to the waiver referred to in this subsection), the waiver by the Secretary of Homeland Security on April 1, 2008, under section 102(c)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note; Public Law 104–208) of the laws described in paragraph (2) with respect to certain sections of the international border between the United States and Mexico and between the United States and Canada shall be considered to apply to all land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture within 100 miles of the international land borders of the United States for the activities of U.S. Customs and Border Protection described in subsection (b).
(2)Description of laws waivedThe laws referred to in paragraph (1) are the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the National Historic Preservation Act (16 U.S.C. 470 et seq.), the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.), the Clean Air Act (42 U.S.C. 7401 et seq.), the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.), the Safe Drinking Water Act (42 U.S.C. 300f et seq.), the Noise Control Act of 1972 (42 U.S.C. 4901 et seq.), the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), Public Law 86–523 (16 U.S.C. 469 et seq.), the Act of June 8, 1906 (commonly known as the Antiquities Act of 1906) (16 U.S.C. 431 et seq.), the Act of August 21, 1935 (16 U.S.C. 461 et seq.), the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), the Farmland Protection Policy Act (7 U.S.C. 4201 et seq.), the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), the Wilderness Act (16 U.S.C. 1131 et seq.), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.), the Fish and Wildlife Act of 1956 (16 U.S.C. 742a et seq.), the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.), subchapter II of chapter 5, and chapter 7, of title 5, United States Code (commonly known as the Administrative Procedure Act), the Otay Mountain Wilderness Act of 1999 (Public Law 106–145, 113 Stat. 1711), sections 102(29) and 103 of California Desert Protection Act of 1994 (16 U.S.C. 410aaa et seq.), the National Park Service Organic Act (16 U.S.C. 1 et seq.), Public Law 91–383 (16 U.S.C. 1a–1 et seq.), sections 401(7), 403, and 404 of the National Parks and Recreation Act of 1978 (Public Law 95–625, 92 Stat. 3467), the Arizona Desert Wilderness Act of 1990 (16 U.S.C. 1132 note; Public Law 101–628), section 10 of the Act of March 3, 1899 (33 U.S.C. 403), the Act of June 8, 1940 (16 U.S.C. 668 et seq.), (25 U.S.C. 3001 et seq.), Public Law 95–341 (42 U.S.C. 1996), Public Law 103–141 (42 U.S.C. 2000bb et seq.), the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.), the Multiple-Use Sustained-Yield Act of 1960 (16 U.S.C. 528 et seq.), the Mineral Leasing Act (30 U.S.C. 181, et seq.), the Materials Act of 1947 (30 U.S.C. 601 et seq.), and the General Mining Act of 1872 (30 U.S.C. 22 note).
(d)Protection of legal usesThis section shall not be construed to provide—
(1)authority to restrict legal uses, such as grazing, hunting, or mining, on land under the jurisdiction of the Secretary of the Interior or the Secretary of Agriculture; or
(2)any additional authority to restrict legal access to such land.
3.SunsetThis Act shall have no force or effect after the end of the 5-year period beginning on the date of enactment of this Act.
 

April 17, 2012
Reported from the Committee on Natural Resources with an amendment
April 17, 2012
The Committees on Agriculture and Homeland Security discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
